DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 08/02/2020 have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a privacy knob comprising a means for indicating to people outside a premises to not disturb the user present inside the premises, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “unit”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “unit”)  in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “unit”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “unit”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 20 recites:
“a detection unit”;
“an activation unit”.

These recitations should be treated in accordance with 35 U.S.C. 112(f) because the claimed function is modified by a word that is merely a generic placeholder (i.e., the claim uses the term “unit”) without specific structure that performs the function.

Regarding the “detection unit”,
Claim 18 recites a “detection unit”. ¶ [0054] of the Applicant’s specification discloses, “…The detection unit 206 may be an accelerometer and/or a global positioning system adapted to sense and capture information of sleeping activity of a user 108. The detection unit 206 may be a motion sensor and/or an inertial sensor adapted to sense and capture information of eating activity and meeting activity of the user 108 as explained above. The detection unit 206 may be a touch sensor …”. The accelerometer,  global positioning system,  motion sensor, inertial sensor and/or touch sensor, correspond to the structure, material, or acts which perform the claimed function of the recited “detection unit” and have been read into the claim.

Regarding the “activation unit”,
Claim 18 recites a “activation unit”. ¶ [0037] of the Applicant’s specification discloses, “… the lock may further indicate the other users regarding the busy status of the user using voice alert and/or through light emitting diode (LED) indicator provided on the lock.” The voice alert and/or LED indicator correspond  to the structure, material, or acts which perform the claimed function of the recited “activation unit” and have been read into the claim.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 13 and 20,
 The prior art of record fails to teach or to reasonably suggest:
A user device comprising:
a detection unit adapted to capture activity information of a user;
an analyzer adapted to analyze the captured activity information and determine a busy status of the user based on the analysis; and
a communication unit adapted to transmit the busy status of the user to a lock for activating a privacy knob of the lock, wherein the privacy knob indicates to people outside a premises to not disturb the user present inside the premises.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LYMAN (U.S. 11,361,060) teaches a sensor 440 in fig. 4 and control panel 1355c for analyzing sensor data in order to determine whether a sensed presence is that of a child. Column 48:8-16 teaches that recognition comprises detecting a motion sequence  (interpreted as corresponding to a “busy status”). Lyman fails to teach activating a privacy knob of a lock wherein the privacy knob indicates to people outside a premises to not disturb the user present inside the premises.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689